 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7   KIRK WILLIAMS,

 8                                  Petitioner,            Case No. C18-1012-RSL-JPD

 9          v.
                                                           ORDER GRANTING PETITIONER'S
10   JAMES KEY,                                            MOTION FOR EXTENSION OF TIME

11                                  Respondent.

12

13          This is a federal habeas action brought under 28 U.S.C. § 2254. This matter comes

14   before the Court at the present time on petitioner’s motion for an extension of time to file a

15   response to respondent’s answer to petitioner’s federal habeas petition. Respondent has filed a

16   response indicating he does not oppose the requested extension. The Court, having considered

17   petitioner’s motion, and the balance of the record, hereby ORDERS as follows:

18          (1)      Petitioner’s unopposed motion for extension of time (Dkt. 19) is GRANTED.

19   Petitioner is directed to file his response to respondent’s answer not later than April 8, 2019.

20          (2)      Respondent’s answer (Dkt. 16) is RE-NOTED on the Court’s calendar for

21   consideration on April 12, 2019. Respondent shall file any reply brief in support of his answer

22   by that date.

23
     ORDER GRANTING PETITIONER'S
     MOTION FOR EXTENSION OF TIME - 1
 1          (3)    The Clerk is directed to send copies of this Order to petitioner, to counsel for

 2   respondent, and to the Honorable Robert S. Lasnik.

 3          DATED this 7th day of January, 2019.

 4

 5

 6
                                                  A
                                                  JAMES P. DONOHUE
                                                  United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING PETITIONER'S
     MOTION FOR EXTENSION OF TIME - 2
